EXHIBIT THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Nine Months Ended October 4, 2009 September 28, 2008 Earnings: Income before income taxes $ 480,302 $ 363,571 Add (deduct): Interest on indebtedness 71,693 78,775 Portion of rents representative of the interest factor (a) 6,386 6,893 Amortization of debt expense 738 668 Amortization of capitalized interest 1,054 1,236 Adjustment to exclude noncontrolling interests in subsidiaries and income from equity investee (3,602 ) (2,075 ) Earnings as adjusted $ 556,571 $ 449,068 Fixed Charges: Interest on indebtedness $ 71,693 $ 78,775 Portion of rents representative of theinterest factor (a) 6,386 6,893 Amortization of debt expense 738 668 Capitalized interest 2,068 4,559 Total fixed charges $ 80,885 $ 90,895 Ratio of earnings to fixed charges 6.88 4.94 NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
